 1   LEIGH T. GODDARD (NV Bar No. 6315)
     JANE SUSSKIND (NV Bar No. 15099)
 2   McDONALD CARANO LLP
     100 W. Liberty St., Tenth Floor
 3   Reno, Nevada 89501
     Telephone: (775) 788-2000
 4   lgoddard@mcdonaldcarano.com
     jsusskind@mcdonaldcarano.com
 5   Attorneys for Plaintiff R.F. MacDonald Co.
     and Cleaver-Brooks, Inc.
 6
     SALLY A. PIEFER (WI Bar No. 1023257)
 7   Admitted Pro Hac Vice
     LINDNER & MARSACK, S.C.
 8   411 E. Wisconsin Ave., Suite 1800
     Milwaukee, WI 53202
 9   Telephone: (414) 273-3910
     spiefer@lindner-marsack.com
10   Attorneys for Plaintiff Cleaver-Brooks, Inc.

11   SHAUNA N. CORREIA (NV Bar No. 9874)
     JAMES KACHMAR (NV Bar No. 6369)
12   WEINTRAUB TOBIN CHEDIAK COLEMAN GRODIN
     475 Sansome St., Suite 510
13   San Francisco, CA 94111
     Telephone: (415)772-9655
14   scorreia@weintraub.com
     jkachmar@weintraub.com
15   Attorneys for Plaintiff R.F. MacDonald Co.

16                              UNITED STATES DISTRICT COURT

17                                        DISTRICT OF NEVADA

18                                                  *****

19    R.F. MACDONALD CO., CLEAVER-                     Case. No. 3:21-CV-00045-APG-WGC
      BROOKS, INC.,
20
                            Plaintiffs,
21                                                    STIPULATION AND ORDER TO GRANT
      v.                                              PLAINTIFFS’ MOTION TO REDACT
22                                                    PORTIONS OF THE TRANSCRIPT
      SIERRA BOILER SERVICE, INC., PYRO               THAT CONTAIN CONFIDENTIAL
23    COMBUSTION AND CONTROLS, INC.,                  INFORMATION
      CANDICE GEORGE, THOMAS WILEY,
24    and GARY PFIZENMAYER,

25                           Defendants.

26

27          Plaintiffs R.F. MacDonald Co. (“MacDonald”) and Cleaver-Brooks, Inc. (“Cleaver-

28   Brooks”, and together with MacDonald, the “Plaintiffs”) and Defendants Sierra Boiler Service,
 1   Inc., Pyro Combustion and Controls, Inc., Candice George, Thomas Wiley, and Gary Pfizenmayer

 2   (collectively, “Defendants”), by and through their counsel of record agree as follows:

 3          1.        On April 7, 2021, Plaintiffs filed Plaintiffs’ Motion to Redact Portions of the

 4   Transcript that Contain Confidential Information (ECF No. 49) (the “Motion”).

 5          2.        On April 21, 2021, Defendants filed their Opposition to Plaintiffs’ Motion to

 6   Redact Portions of the Transcript that Contain Confidential Information (ECF No. 53) (the

 7   “Opposition”).

 8          3.        On April 28, 2021, Plaintiffs filed their Reply to Defendants’ Opposition (ECF No.

 9   54).

10          4.        After meeting and conferring, Defendants agree that their Opposition referenced

11   above is hereby withdrawn, and the Parties have stipulated to the attached Exhibit 1, an excerpted

12   version of the transcript from the March 1, 2021 hearing which contains the pages for which the

13   Parties have stipulated should be redacted and Exhibit 2, an excerpted version of the transcript

14   from the March 2, 2021 hearing which contains the pages for which the Parties have stipulated

15   should be redacted.

16          5.        The Parties stipulate and request that the Court GRANT Plaintiffs’ Motion with

17   respect to the attached Exhibits 1 and 2.

18          IT IS SO STIPULATED.

19          Dated this 25th day of June, 2021.

20
      McDONALD CARANO LLP                                 WEINTRAUB TOBIN CHEDIAK
21                                                        COLEMAN GRODIN
22
      /s/ Leigh Goddard                                   /S/ Shauna N. Correia
23    Leigh Goddard                                       Shauna N. Correia
      Jane Susskind                                       James Kachmar
24    100 W. Liberty St., 10th Floor                      475 Sansome St., Suite 510
      Reno, Nevada 89501                                  San Francisco, CA 94111
25    Tel: (775) 788-2020                                 Tel: (415)772-9655
      Attorneys for Plaintiffs                            Attorneys for Plaintiff R.F. MacDonald Co.
26

27

28


                                                      2
 1   LINDNER & MARSACK, S.C.                            SIMONS HALL JOHNSTON PC

 2
     /S/ Sally A. Piefer                                /S/ Jonathan A. McGuire
 3
     Sally A. Piefer                                    Anthony L. Hall
 4   Admitted Pro Hac Vice                              Jonathan A. McGuire
     411 E. Wisconsin Ave., Suite 1800                  6490 S. McCarran Blvd., Ste. F-46
 5   Milwaukee, WI 53202                                Reno, Nevada 89509
     Tel: (414) 273-3910                                Tel: (775) 785-0088
 6   Attorneys for Plaintiff Cleaver-Brooks, Inc.       Attorneys for Defendants
 7

 8         IT IS SO ORDERED.

 9
               June 30, 2021
     Dated: _________________________
10                                                      UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                    3
